                                                                F IL£D
                                                       U.S. DISTRICT COURT
                                                             AUGUSTA OIV.
               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA     20I9FE8 2I PM3:0»*
                         DUBLIN DIVISION


                                                             SD.01l3TAf}F QA.
UNITED OF OMAHA LIFE
INSURANCE COMPANY,


    Plaintiff,

     V.                                 CV 318-010


JONATHAN SEAY, Individually and
As Administrator of the Estate
Of Lewis E. Seay, Jr., DAVID
A. SEAY, SARAH LOU SEAY, and
JAEL M. CONNOR,


     Defendants.




                            ORDER




     Having considered the joint motion of Plaintiff, UNITED OF

OMAHA LIFE INSURANCE COMPANY ("United") and Defendant JONATHAN

SEAY, individually and as administrator of the Estate of Lewis

E. Seay, Jr. ("Jonathan Seay"), for discharge of United from

further liability under Policy No. 581244-28 ("the policy") due

to the death of Lewis E. Seay, Jr., for dismissal of United as

a party to this action with prejudice, and for dismissal with

prejudice of Jonathan Seay's counterclaims, IT IS HEREBY ORDERED

that:


     (a)   United shall pay into the registry of the Court

     the sum of $19,254.79, representing interest under
        the policy;

        (b)   Upon said payment. United, having paid the death

        benefit into the registry of this Court, is discharged from

        any further liability under or related to the policy and

        the death benefits thereunder;

        (c)     Defendants   are    restrained   and   enjoined   from

        instituting or prosecuting in any State or United States

        Court against United any other proceeding pertaining to

        the death benefit and to the policy;

        (d)   United is dismissed as party to this action, with

        prejudice;

        (e)    Jonathan Seay's counterclaims against United are

        dismissed with prejudice;

    and


        (f)   The death benefit shall remain in the registry of

        this Court subject to further Order of the Court.

    ORDER ENTERED at Augusta, Gedrgia, this            cMy of February,

2019.




                                       UNITED STATES DISTRICT JUDGE
